       2:17-cr-20037-JES-JEH # 172         Page 1 of 43                                         E-FILED
                                                                Friday, 07 December, 2018 05:12:44 PM
                                                                           Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )        Crim. No. 17-20037
                                          )
BRENDT A. CHRISTENSEN,                    )        Hearing Requested
                                          )
       Defendant.                         )

          DEFENDANT’S REPLY TO RESPONSE TO DEFENDANT’S MOTION TO
          DISMISS COUNT ONE DUE TO LACK OF JURISDICTION (R. 114)

       Mr. Christensen submits this Reply to the government’s Response to Defendant’s

Motion to Dismiss Count One Due to Lack of Jurisdiction (Response). (Dkt. 140).

       Mr. Christensen is admittedly charged with an extremely serious crime in Count

One, an offense that is severely punished under both federal and state law, with the

former providing for the possibility of a sentence of death and the latter a sentence of

life without parole. Not content with a sentence of life without parole, the government

attempts to wedge this case into a federal courtroom by proffering a dubious theory of

jurisdiction. Neither Mr. Christensen’s Motion to Dismiss Count One nor this Reply

suggest that he cannot be prosecuted and if convicted severely punished for the offense

of kidnapping Yingying Zhang and later killing her – indeed incarcerated for the rest of

his natural life. But, simply put, this case is in the wrong courtroom and the

government’s insistence on a death sentence cannot disguise this fundamental problem.




                                              1 
             2:17-cr-20037-JES-JEH # 172                  Page 2 of 43



I.           Introduction

             Commentators and professionals from all sectors of the criminal justice system

have long questioned the creeping over-federalization of criminal law. See e.g.: James A.

Strazzella (Reporter), American Bar Association Task Force on the Federalization of

Criminal Law, February 1, 1999,

https://www.americanbar.org/content/dam/aba/publishing/criminal_justice_section

_newsletter/crimjust_pubs_catalog_fedcrimlaw1.authcheckdam.pdf (visited November

26, 2018) (“Inappropriate federalization undermines the critical role of the states and

their courts, id. at 1, and Congress should avoid doing so “unless there is a strong

reason for making wrongful conduct a federal crime – unless there is a distinct federal

interest of some sort involved. Id. 11);1

Michael C. Carroll, United States v. Lopez, Reevaluating Congressional Authority Under the

Commerce Clause, 69 St. John’s Law Review, 579, 608 (2012) (On the lesson of Lopez:

“Congress, long accustomed to the expansion of its powers must now learn to temper

its lawmaking in accordance with stricter constitutional limits”); see generally Sanford H.

Kadish, The Folly of Overfederalization, 46 Hastings L.J. 1247 (1995); Renee M. Landers,

Reporter’s Draft for the Working Group on the Mission of the Federal Courts. Id. 1255.




                                                       
1
 The ABA Task Force was chaired by former Attorney General Edwin Meese, III, and included former
Congressmen, federal prosecutors, a State Attorney General and former federal and state prosecutors. Id.,
Preface.



                                                            2 
             2:17-cr-20037-JES-JEH # 172                  Page 3 of 43



             These concerns have not been limited to fuzzy-headed academics. The problems

resulting from often ill-considered2 expansion of federal laws has been flagged by the

Supreme Court not only in its decisions in United States v. Lopez, 514 U.S. 549 (1995), and

United States v. Morrison, 529 U.S. 598 (2000), but also in testimony given by Justices

before Congress. See e.g.: Hearings on H.R. 4603 before a Subcommittee of the Senate

Committee on Appropriations, 103d Cong., 2d Sess., 100–107 (1994) (testimony of

Justices Kennedy: “We are very concerned about the character of our Federal system, of

our Federal courts. We need judges that can try complicated antitrust cases and

securities cases and to enforce the Federal law in copyright and patent cases . . . So we

are very concerned about what these proposals [expanding federal jurisdiction] will do

to the character of the Federal Court and, of course, the underlying observation that . . .

it involves the whole Federal system the Federal balance [sic].” Id. 100; (testimony of

Justice Souter: “I have to say that when I go back to my own home town, if I could

capsulate the concerns of the Federal judges there into one sentence, it is that they are

being turned and are in jeopardy of being turned into police court judges.”). Id. 103.




                                                       
2
 See United States v. Lopez, 514 U.S. 541, 577-78 (J. Kennedy, concurring)(noting the “momentary
political inconvenience often attendant,” upon legislators’ failure to “preserve and protect the Constitution
in maintaining the federal balance.”). Id. 578. The same point was made by Justice Scalia in rebutting the
suggested significance of the fact that the extension of some provisions of the Voting Rights Act in 2006,
passed the Senate by a vote of 98-0: “Or [congressmen] decided perhaps they’d better not vote against it,
that there’s no - - none of their interest in voting against it.”). Transcript of Oral Argument, at 16-17,
Shelby County v. Holder, Dkt 12-96 (February 27, 2013), opinion reported at 570 U.S. 529 (2013).
Similarly, it would have hardly surprise if congressmen attached no moment to possible jurisdictional
issues in an enactment titled the Adam Walsh Children Safety and Protection Act. Little political capital
accrues from voting against laws denominated as protecting children. Better to leave such nuances to the
courts.



                                                            3 
             2:17-cr-20037-JES-JEH # 172                  Page 4 of 43



             But, even by prior deferential interpretations of the Commerce Clause, the

jurisdictional theory proffered by the government in its Response – in an intrastate

kidnapping not involving a ransom request or other economic or commercial

dimension3 - is particularly audacious. If accepted, the gate to federal jurisdiction over

traditional state court crimes would be opened far beyond that ever imagined by the

Framers, envisioned by Congress or sanctioned by the Supreme Court or any circuit

court.4

             Mr. Christensen has filed two motions that focus on distinct, but contextually

related,5 constitutional provisions that are implicated by this unprecedented

jurisdictional reach. This Reply first addresses whether Congress’s Commerce Clause

power reaches as far as necessary to provide jurisdiction in this case; and, second, if so,

whether, Congress intended to press federal jurisdiction to the limits suggested by the

Response. Although referenced where appropriate, related issues presented by the Tenth




                                                       
3
 For an example of an intrastate kidnapping not involving a ransom but nonetheless having the requisite
nexus to commerce, see United States v. Ochoa, 2009 WL 3878520 (D. New Mexico 2009), where the
defendant lured the victim with a cell phone and forced her to go to a bank and withdraw all the money in
her account. See also § II(d)(2), infra.
4
 As discussed below, one outlier district court case cited in the Response, though not directly addressing
the issue raised here, would support the government’s theory. See § IV(b)(2), infra.
5
 See New York v. U.S., 505 U.S. 144, 156-57 (1992)(discussing Tenth Amendment’s role as a restraint on
Congress’s authority under the Commerce Clause); United States v. Lopez, 514 U.S. 549, 583 (1995) (J.
Kennedy, concurring)(“Absent a stronger connection or identification with commercial concerns that are
central to the Commerce Clause that interference (with state sovereignty) contradicts the federal balance
the Framers designed and that this Court is obliged to enforce.”)(emphasis added).



                                                            4 
             2:17-cr-20037-JES-JEH # 172                  Page 5 of 43



Amendment and principles of federalism are more fully discussed in Mr. Christensen’s

separate reply. (filed Dec. 7, 2018).6

             The Response essentially presents two arguments. As to Congress’ intent, the

government principally relies on the plain meaning canon of statutory construction and

urges the Court to look no further. As to the Congress’ power under the Commerce

Clause, the government claims that because cars and cellphones are “instrumentalities

of interstate commerce,” the authority to regulate pursuant to the Commerce Clause is

unbounded and untethered to any requirement that the instrumentality is being used in

relation to commerce. In the world seen by the government, step into your car or pickup

your cellphone (or even purchase one) and you are in the clutches of the federal

government, regardless of whether you are engaging in any economic or commercial

activity, or anything affecting such.

             The government is wrong on both counts.

             Reversing the order of presentation in the Motion,7 this Reply begins with the

issue of Congress’s power to regulate instrumentalities of interstate commerce where,

as here, that instrumentality is used in the commission of an offense unrelated to


                                                       
6
 See Motion to Declare Federal Death Penalty Act Unconstitutional As Applied on the Ground that the
Facts of this Case, Coupled with the Sovereign Decision of the State of Illinois to Abolish Capital
Punishment, Demonstrate That its Application Here Violates the Tenth Amendment and Principles of
Federalism of the Constitution of the United States, Dkt. 117; Response, Dkt 141.
7
 The Motion first addressed the intent of Congress in enacting the 2006 Amendments to § 1201(a)(1). Id.
at 27-47. The issue of Congress’s power was discussed at pp. 47-54 of the Motion. Although courts
should, where possible, interpret statutes so as to avoid constitutional issues, infra, the order is reversed
here, as the lack of congressional authority to legislate in the manner suggested by the government, also
evidences Congress’s unlikely intent to do so.



                                                            5 
       2:17-cr-20037-JES-JEH # 172         Page 6 of 43



commerce or economic activity. Congress has no such authority under the Commerce

Clause, art. 1, § 8, cl. 3 of the Constitution. A contrary reading would award the federal

government far-reaching powers not only undreamt-of when the Constitution was

adopted, but never thereafter explicitly asserted by Congress.

       Before proceeding further, it is important to emphasize what is, and is not, in

issue. Mr. Christensen does not question that Congress can regulate an instrumentality

of interstate commerce when used either in relation to interstate commerce or with

respect to intrastate activities that affect commerce. Thus, the discussion at pages 15-18

of the Response is not in dispute. Rather the dispositive issue, in respect to the

jurisdictional theory proffered by the Response, is whether Congress can regulate

instrumentalities of interstate commerce solely because they are such instrumentalities

and regardless of their use in an activity related to commerce or economic activity. This

is the theory offered at pages 13-15 of the Response. The answer is Congress cannot.

With the exception of one district court case, buried in a list of unanalyzed string cites,

see IV(b)(2), infra, the Response offers neither persuasive authority nor argument

supporting the unbounded jurisdictional principle it proposes. No one would

reasonably argue that Congress could pass a law prohibiting the shoplifting of a cell

phone or making it a crime for a homeless person to sleep in a car solely because each

references the respective instrumentality. Yet, this is the import of the theory that the

Response asks this Court to accept.




                                              6 
             2:17-cr-20037-JES-JEH # 172                  Page 7 of 43



II.      The Supreme Court’s Decisions in Lopez and Morrison and the Authority to
          Regulate Activities under the Commerce Clause

             To understand why the Response takes the approach it does, it is instructive to

briefly review the Supreme Court’s decisions in United States v. Lopez, supra, and United

States v. Morrison, supra.

             Lopez held that the Guns-Free School Zone Act, which prohibited an individual

from knowingly possessing a firearm within a 1000 feet of a school, exceeded

Congress’s authority under the Commerce Clause. Prior to analyzing the substantive

issue, the Court summarized the three broad areas in which Congress has authority

pursuant to the Commerce Clause:8 (1) the channels of interstate commerce; (2) the

instrumentalities of interstate commerce; and (3) activities that have a “substantial

relation” to interstate commerce. 514 U.S. at 558; see also Motion, at 51-52. As to the last

category, Lopez held that Congress’s commerce power extends only to activities that

have a “substantial effect” on interstate commerce. Analyzing possession of a firearm in

a school zone as an “activity,” the Court held that such offenses do not satisfy the

“substantial effect” test. Lopez, and subsequently Morrison, infra, made it clear that a

“substantial effect” may not be justified by sweeping generalizations concerning the

“costs of crime” or impact on “national productivity,” as these types of unconstrained

abstractions would, in effect, award the federal government unlimited power in

violation of the Constitution. 514 U.S. at 564; Motion, at 53.


                                                       
8
 The Lopez categorization of congressional power under the Commerce Clause was not new. The same
three categories were described in Perez v. United States, 402 U.S. 146, 150 (1971).



                                                            7 
             2:17-cr-20037-JES-JEH # 172                  Page 8 of 43



             Justice Kennedy’s concurring opinion in Lopez, which detailed the history of the

Court’s Commerce Clause jurisprudence, id. 570-77, repeatedly emphasized the idea

that, no matter how broadly the power is interpreted or how indirect the connection,

Congress’s Commerce Clause authority is, as the name suggests, inextricably

dependent on a nexus to commerce.9 In language equally applicable to the instant case,

Justice Kennedy noted that jurisdiction in Lopez failed because “neither the actors nor

their conduct has a commercial character, and neither the purposes nor the design of

the statute has an evident commercial nexus.” Id. 580.

             In United States v. Morrison, 529 U.S. 598 (2000), the Court reaffirmed the

principles previously announced in Lopez, and held that the Violence Against Women’s

Act of 1994, similarly exceeded Congress’s commerce power because its subject was

violent crime, an area of regulation principally allocated to the domain of the States,

and did not sufficiently implicate economic concerns - the backbone of Congress’s

power to legislate under the Commerce Clause. Like Lopez, the analysis in Morrison

focused on rape as an activity: “where we have sustained federal regulation of intrastate

activity based upon the activity's substantial effects on interstate commerce, the activity



                                                       
9
 “Were the Federal Government to take over the regulation of entire areas of traditional state concern,
areas having nothing to do with the regulation of commercial activities, the boundaries between the
spheres of federal and state authority would blur and political responsibility would become illusory.” Id.
577;. “. . . unless Congress can revise its law to demonstrate its commercial character. . . [it is] our duty
to recognize meaningful limits on the commerce power of Congress.” Id. 580; [Gun-Free Zones Act] does
so by regulating an activity beyond the realm of commerce in the ordinary and usual sense of that term.
Id. 583. Absent a stronger connection or identification with commercial concerns that are central to the
Commerce Clause, that interference contradicts the federal balance the Framers designed and that this
Court is obliged to enforce. Id. (Emphasis added in all).



                                                            8 
       2:17-cr-20037-JES-JEH # 172          Page 9 of 43



in question has been some sort of economic endeavor.” Id. 611 (emphasis added). The

Court further observed that “we can think of no better example of the police power,

which the Founders denied the National Government and reposed in the States, than

the suppression of violent crime and vindication of its victims,” Id. 618.

       Mr. Christensen’s Motion contended that the offense of kidnapping, defined in §

1201 is, like Lopez and Morrison, a regulation of an activity, which requires a showing of

a substantial effect on interstate commerce. Acknowledging the Supreme Court’s

decision in United States v. Taylor, -- U.S. --, 136 S. Ct. 2074 (2016), Mr. Christensen

conceded that the substantial effect inquiry looks to the aggregate effect of the conduct

at issue on interstate commerce, but contended that intrastate kidnappings where no

ransom, reward or other commerce is involved do not meet this standard. Motion, at 52-

54.

       In response, the government does not challenge the conclusion that an intrastate

kidnapping not involving a ransom or other economic demand has no substantial effect

on commerce, even when viewed in the aggregate. See Motion, at 53. Instead, the

Response retreats to the second Lopez category and attempts to salvage jurisdiction from

Congress’s power to regulate “instrumentalities of interstate commerce.” Response, at

12. This argument asks for too much, as it turns a blind eye to two critical factors: (1)

each of the cases and statutes cited in Lopez and Perez as examples of the Congress’s

authority to regulate the instrumentalities of interstate commerce involved either

regulation of the instrumentalities themselves (such as railroads in the two cited cases),

rather than a private actor’s use of the instrumentality, or acts destroying the


                                               9 
             2:17-cr-20037-JES-JEH # 172                  Page 10 of 43



instrumentality or inhibiting its usefulness in relation to commerce; and (2) in each of

the cited cases, the regulation actually involved the use of the instrumentality in

commerce.

             As set out in the Motion, the act of kidnapping is an activity involving the

commission of a violent crime and thus subject to the substantial effects requirement of

Lopez and Morrison. But, because the Response effectively concedes this issue, this Reply

focuses on the Response’s alternative “instrumentality” theory.10

III.         Congress’s Authority to Regulate Instrumentalities of Interstate Commerce
             Refers to Regulation of the Instrumentality Itself or to Acts Which Impede or
             Destroy the Use of the Instrumentality in Relation to Interstate Commerce.
             The Commerce Power Does Not Extend to the Regulation of Private Actors
             Who Merely Use an Instrumentality of Interstate Commerce in the Absence of
             a Showing that Such Use is Substantially Related to Commerce.

             Lopez cites two cases and two statutes as examples of congressional authority to

regulate instrumentalities of interstate commerce. 514 U.S. at 558. The two cases, infra,

demonstrate the first area, the regulation of instruments of interstate commerce when

used in commerce. The two statutes illustrate the second component of such regulation –

conduct which destroys or impedes the usefulness of the instrumentality in commerce.

Neither the cases or statutes cited in Lopez support the Response’s theory that Congress

                                                       
10
  Although analyzed as an “activity” case, the recent decision of the district court in United States v.
Nagarwala, 2018 WL 6064968 (E.D. Mich. November 20, 2018), stressed the importance of the
requirement that Congress’s power to regulate behavior pursuant to the Commerce Clause is dependent
on the commercial or economic aspect of the behavior. In finding that Congress exceeded its powers
under the Commerce Clause in enacting 18 U.S.C. § 116(a), prohibiting the mutilation of female
genitalia, the Court noted that the federal government has no plenary police power, id. *4, and that the
first inquiry is to “evaluate the economic nature of the regulated activity.” Id. *11. The Court concluded
that, deplorable as it may be, there is nothing commercial or economic about the offense, id. *12, and that
the case was governed by Morrison’s holding that the Commerce Clause provides no warrant for
Congress to regulate rape or sexual assault against women. Id.
 


                                                            10 
             2:17-cr-20037-JES-JEH # 172                  Page 11 of 43



has the power to regulate actors who use the instrumentality in a manner unrelated to

commerce and who are not engaging in conduct that impedes the use of the

instrumentality for that purpose. In other words, there is no suggestion in any of the

citations in Lopez or any case cited by the Response (other than the one outlier district

court opinion discussed below) that Congress can regulate an instrumentality of

interstate commerce solely because of that designation alone.

             As noted above, both cases cited in Lopez involved the regulation of railroads. The

Shreveport Rate Cases, 234 U.S. 342 (1914),11 involved a challenge by various railroad

companies in Texas to an order of the Interstate Commerce Commission,12 requiring the

railroads to cease a practice whereby they charged substantially lower rates for

transportation of freight within the state of Texas than they charged for hauling freight

an equal distance from Shreveport, Louisiana to cities within Texas. The railroad

companies argued that Congress did not have the power to control the intrastate

charges of an interstate carrier. In ruling in favor of the ICC, the Court noted that

Congress’ power to legislate under the Commerce Clause extends to interstate carriers

and:

                           “necessarily embraces the right to control their operations in all
                           matters having such a close and substantial relation to interstate traffic
                           that the control is essential or appropriate to the security of that
                           traffic, to the efficiency of the interstate service, and to the
                                                       
11
  This is the case name as it appears in Lopez. 514 U.S. at 558. In the U.S. Reporter, the case is styled
Houston, East and West Texas Railway Company and Texas and Pacific Railway Company, Appeals from
the Commerce Court.
12
  The ICC was created in 1887. Its original purpose was regulation of railroads, later expanded to
trucking. It was disbanded in 1995. See
https://en.m.wikipedia.org/wiki/Interstate_Commerce_Commission (visited Dec. 3, 2018).


                                                            11 
       2:17-cr-20037-JES-JEH # 172         Page 12 of 43



              maintenance of conditions under which interstate commerce may
              be conducted upon fair terms and without molestation or
              hindrance. . . . Congress [may] legislate . . . by requiring that the
              agencies of interstate commerce shall not be used in such manner
              as to cripple, retard or destroy it.”

Id. 351 (emphasis added). The Court based its holding on “the principle that Congress

in the exercise of its paramount power may prevent the common instrumentalities of

interstate and intrastate commercial intercourse from being used in their intrastate

operations to the injury of interstate commerce.” Id. 353 (emphasis added). This language

makes it clear that the Shreveport Rates Cases held the regulation was within the

commerce power not merely because of the railroads’ status as instrumentalities of

interstate commerce but because of the requisite connection of the operation of the

railroad to commerce. If jurisdiction could simply be based upon the theory imagined by

the Response, no such discussion would have been needed – a brief reference to railroads

as instruments of interstate commerce would have sufficed.

       The second case cited by Lopez as an example of the regulation of an

instrumentality of interstate commerce is Southern Railway Co. v. United States, 222 U.S.

20 (1911), which involved the application of the Safety Appliance Act that required train

cars be equipped with automatic couplers. The issue presented was whether the

particular provision could be applied to railroad cars that were only used to transport

goods moving intrastate on the intrastate portion of the railroad or was it limited to cars

which moved in interstate commerce? Holding that it was within the power of

Congress to regulate both, the Court emphasized the “close relation between the two

classes of traffic moving over the same railroad.” Id. at 26. “Both classes of traffic are at


                                              12 
       2:17-cr-20037-JES-JEH # 172         Page 13 of 43



times carried in the same car, and when this is not the case, the cars in which they are

carried are frequently commingled in the same train and in the switching and other

movements at terminals. Cars are seldom set apart for exclusive use in moving either

class of traffic, but generally are used interchangeably in moving both; and the situation

is much the same with trainmen, switchmen, and like employees, for they usually, if not

necessarily, have to do with both classes of traffic.” Id. at 27. There is no suggestion in

Southern Railway that the regulation was upheld simply because it pertained to the

instrumentality of interstate commerce (the railroad). Rather,the regulation was upheld

because the activity of the carrier had a sufficient relationship to interstate commerce.

       The two statutes cited in Lopez, 514 U.S. at 558, prohibit, respectively, the

destruction of aircraft, 18 U.S.C. § 32, and thefts from interstate shipments. 18 U.S.C. §

659. Both, the destruction of an instrumentality of interstate commerce and the theft

therefrom have the requisite effect on, or substantial relation, to commerce that permits

Congress to regulate pursuant to the Commerce Clause.

       In short, each of the cases and statutes cited by Lopez as examples of Congress’s

authority to regulate the instrumentalities of interstate commerce involved factual

patterns where the instrumentality was being used in some fashion in connection with

commerce or was prohibited from being so used. None suggested that the commerce

power extends to unlimited regulation of private actors’ use of such instrumentalities or

because of the characterization, standing alone, of the instrument as pertaining to




                                             13 
             2:17-cr-20037-JES-JEH # 172                  Page 14 of 43



interstate commerce.13 Citing several cases, Lopez set down a marker that despite the

expansive interpretation of some “modern era” precedents, the Commerce Clause has


                                                       
13
  Two related cases regarding the regulation of railroads demonstrate the point. Employers’ Liability
Cases, 207 U.S. 463 (1908), styled in the U.S. Reports as Howard v. Illinois Central Railroad Co,
involved a claim by the estate of an employee of an interstate carrier for damages resulting from his death
caused by the negligence of a fellow employee. Resolution of the case required the Court to interpret a
provision of the Employer’s Liability Act of 1906, providing that every common carrier (i.e. instruments
or facility of interstate commerce) shall be liable for the death or injury of any employee as a result of the
negligence of another employee. The Act purported to apply to all employees regardless of the nature of
their activities and irrespective of whether either the injured employee or tortfeasor-co-employee was
engaged in interstate activity. After noting that the Act would apply to employees who are not engaged in
interstate commerce, the Court held it therefore “includes subjects wholly outside of the power of
Congress to regulate commerce. Id. 498.

Second Employer’s Liability Cases, 223 U.S. 1 (1912), reached a different conclusion, holding
that Congress did have the power to regulate the liability of a carrier for injuries sustained by one
employee through the negligence of another even though the negligent employee was only
engaged in intrastate commerce. The distinction between the two cases was that in Employer’s
Liability the tortfeasor-employee was not engaged in work involving commerce. In Second
Employer’s Liability, the tortfeasor employee was engaged in commerce. It made no difference
that the work of the tortfeasor in Second Employer’s Liability only involved intrastate commerce.
As explained by the Court, the decisive distinction was commerce v. no commerce, not intrastate
v. interstate commerce:
         “. . . it is not a valid objection that the act embraces instances where the causal
         negligence is that of an employe’ [sic] engaged in intrastate commerce; for such
         negligence, when operating injuriously upon an employee engaged in interstate
         commerce, has the same effect upon that commerce, as if the negligent employe’
         were also engaged therein.”
Id. 51-52. (emphasis added).

 Read together, Employers’ Liability and Second Employer’s Liability indicate that it is not
enough to claim that a regulation is valid simply because it pertains to an “instrumentality of
interstate commerce.” The activity which is being regulated must have the requisite nexus to
commerce or economic activity.

Because of the Court’s evolving views of the Commerce Clause, see Lopez, 514 U.S. at 568-75
(J. Kennedy, concurring and summarizing development of the relevant jurisprudence),
interpreting the significance of the Court’s Commerce Clause decisions during the early
Twentieth Century is sometimes problematic. That said, it does not appear that either case has
been overruled or, more important, the distinction between the two cases rejected. And, both The
Shreveport Rate Cases, supra, and Southern Railway, supra, the two cases cited in Lopez as
examples of Congress’s power to legislate concerning “instrumentalities of interstate commerce,”
are from this same period and the former extensively discusses and reaffirms the distinction and
reasoning of both Employers’ Liability cases. See Shreveport, 234 U.S. at 350-53.




                                                            14 
       2:17-cr-20037-JES-JEH # 172          Page 15 of 43



judicially-enforceable “outer limits,” 514 U.S. at 557, and that marker requires that

Congress’s authority to regulate under the Commerce Clause requires just that –

commerce.

IV.    The Authorities Cited in the Response Do Not Support Its All-Encompassing
       Theory of Jurisdiction

       A.     United States v. Mandel

       The Response relies heavily on the Seventh Circuit’s decision in United States v.

Mandel, 647 F.3d 710 (7th Cir. 2011), which rejected a plain error Commerce Clause

challenge to 18 U.S.C. § 1958, the murder-for-hire statute. Response, at 14-15, 17. The

Response reasons that § 1201(a) and § 1958 are “similarly-worded,” id. at 13, and “there

is no logical reason to distinguish” the two statutes in reference to Congress’s commerce

power. Id. at 15. The government’s reliance on Mandel is misplaced for several reasons.

      First, while the language “facility or instrument of interstate commerce” in § 1958

is substantially identical to that in § 1201(a)(1), in the most critical aspect – the nexus to

commerce - the two statutes are crucially dissimilar. As implied in “murder for hire,” §

1958 requires an agreement to pay something of “pecuniary value . . . ,” which is

defined as “anything of value in the form of money, a negotiable instrument, a commercial

interest, or anything else the primary significance of which is economic advantage . . .”

(emphasis added). Thus, § 1958 addresses commerce, an activity squarely within

Congress’s power when a facility of interstate commerce is used.

       Although Mandel contains some loose dicta that § 1958 is an example of the

second Lopez category, the gravamen of the offense for Commerce Clause purposes is



                                               15 
             2:17-cr-20037-JES-JEH # 172                  Page 16 of 43



clearly the pecuniary aspect. Section 1958 does not attempt to assert federal jurisdiction

over all murders involving a car or other means of transportation – only those having

the necessary relationship to Congress’s authority to regulate commerce. Without the

economic connection, no one would reasonably suggest, for instance, that Congress’

could exert Commerce Clause jurisdiction over an otherwise local murder simply

because the defendant drove the victim across town before killing him.14 Taken further,

such indeterminate reasoning would permit the federal government to assume

jurisdiction over manslaughter offenses with a car or even driving while intoxicated

offenses solely because they involve a car.15

           Second, it should be emphasized that Mr. Christensen is not making the same

unrestrained argument that Mandel did or that the government addresses in its

Response at 15-17. As noted, Mr. Christensen concedes that Congress’ power to

regulate instrumentalities of interstate commerce extends to the intrastate use of such

instrumentality provided a substantial relationship of such use to some form of

commerce or economic activity.

           Third – and particularly important if the court reaches the issue of Congress’s

intent, infra – in § 1958(b)(2), Congress specifically defined a “facility of interstate or



                                                       
14
 The same reasoning applies to United States v. Richeson, 338 F.3d 653 (2003), which also involved a
murder-for-hire prosecuted under § 1958. See Response, at 14-15.
15
  Congress has passed legislation whose purpose is to establish national standards to address the problem
of drunk driving, but it has not attempted to use the Commerce Clause to legislate private actors’ use of
their cars, which the Response’s theory would authorize. Instead, Congress uses its power under the
Spending Clause, precisely because that Clause gives Congress powers to legislate in areas not otherwise
authorized by the Constitution. See VI-C, infra.


                                                            16 
      2:17-cr-20037-JES-JEH # 172         Page 17 of 43



foreign commerce,” as used in § 1958(a), as including “means of transportation or

communication,” language which does not appear in § 1201(a)(1). The inclusion of this

language evidences that Congress’s understanding that a reference to “facility of

interstate or foreign commerce,” standing alone, does not include a vehicle – otherwise,

subsection (b)(2) would have been unnecessary.

      Finally, the Response ignores the plain error context of Mandel, which was

spotlighted at least twice in the opinion. Because the defendant had not raised the issue

below, the court stressed at the outset that its review was limited to “plain error alone.”

Id. 720 (emphasis added). And, again in concluding its discussion of the § 1958 issue,

Mandel pointedly recognized a contrary decision of the Eleventh Circuit, while giving

no indication that it disagreed with the logic of its reasoning. Because of the lack of

objection, mandating the circumscribed standard of review, the Court merely stated

that the contrary circuit authority “demonstrate[s] a difference of opinion as to the

reach of federal authority vis-a-vis automobiles, not plain error.” Id. 722.

       The contrary authority cited in Mandel is Garcia v. Vanguard Car Rental, 540 F.3d

1242 (11th Cir. 2008). Garcia addressed the question of whether the Graves Act, which

shielded rental car companies from vicarious liability suits, was within Congress’s

Commerce Clause authority under the second Lopez category simply because a car

could be characterized as an instrumentality of interstate commerce. In declining to

endorse this argument, the court noted its questionable implications:

              But the implications of this argument give us reason to doubt its
              premise. If cars are always instrumentalities of commerce, as
              suggested by Bishop, Congress would have plenary power not only


                                             17 
             2:17-cr-20037-JES-JEH # 172                  Page 18 of 43



                           over the commercial rental car market, but over many aspects of
                           automobile use.
                           . . . Congress could exercise even broader power to make laws
                           necessary and proper to effectuate its plenary power over
                           automobiles including, presumably, regulation of such
                           quintessentially state law matters as traffic rules and licensing
                           drivers, under the banner of protecting the instrumentalities of
                           commerce. We have our doubts about an interpretation which produces
                           these results, which makes us suspect the premise that all methods of
                           transportation and communication are per se instrumentalities of
                           commerce even when they are not used in interstate commerce.
                           Moreover, there is sensible authority that channels and
                           instrumentalities of commerce refer only to “the ingredients of
                           interstate commerce itself.” Gonzales v. Raich, 545 U.S. 1, 34, 125
                           S.Ct. 2195, 162 L.Ed.2d 1 (2005) (Scalia, J., concurring in the
                           judgment) (citing Gibbons v. Ogden, 22 U.S. (9 Wheat.) 1, 189–90, 6
                           L.Ed. 23 (1824)); see also Bishop, 66 F.3d at 597–600 (Becker, J.,
                           dissenting) (automobiles can be used as instrumentalities of
                           commerce, but are not per se instrumentalities subject to plenary
                           federal regulation).

Id. 1250.16

             As noted in the Garcia quote, supra, Judge Becker dissented from the Third

Circuit’s opinion in United States v. Bishop, 66 F.3d 569 (3d Cir. 1995), holding that

enactment of the federal carjacking statute, 18 U.S.C. § 2119, did not exceed

Congress’s authority under the Commerce Clause. Nonetheless, Judge Becker’s

analysis is directly relevant here:

                           The fact that automobiles can be used as instrumentalities of
                           interstate commerce does not grant to Congress plenary
                           authority to regulate the use and operation of every
                           individual's automobile. Such an approach would constitute
                                                       
16
  Garcia went on to uphold the Graves Act under the third Lopez category, finding that the business of
rental car leasing obviously involves commerce and economic activity, and has a substantial effect on
interstate commerce. Id. 1250-52. It should be noted that the argument that Congress can regulate rental
cars as per se “instrumentalities of interstate commerce,” which was rejected in Garcia, is even stronger
than the Response’s claim that such power extends to cars (or other instrumentality of interstate
commerce) that are not employed for commercial purposes.


                                                            18 
       2:17-cr-20037-JES-JEH # 172         Page 19 of 43



              a dramatic encroachment on the regulation of automobiles, a
              traditional area of state concern, and would permit Congress
              to pass federal laws requiring individuals to wear seatbelts
              (as opposed to requiring that cars be manufactured with
              seatbelts) or banning motorists from making a right turn at a
              red light. [footnote omitted]. Previous Commerce Clause
              jurisprudence has never before viewed congressional power
              to regulate the instrumentalities of interstate commerce this
              broadly. With its decision, the majority dramatically and
              improperly enhances the scope of federal power under this
              branch of Congress's Commerce Clause authority.

Id. 599. While the Bishop majority upheld § 2119, Judge Becker’s reasoning

applies with far more force here, as the carjacking statute is a crime against the

instrumentality itself and thus akin to the destruction of an aircraft and theft from

interstate shipment examples cited in Perez and Lopez.

       B.     The cites at pages 13-14 of the Response Do Not Support the
              Proposition that Congress Can Regulate Instruments of Interstate
              Commerce Not Being Used in Relation to Commerce

       Substituting string-citation for analysis, the Response characterizes three circuit

cases and six district court cases as purportedly having “analyzed §1201(a) as a

regulation of the instrumentalities of interstate commerce.” Response, at 13-14. To a

limited extent this is true, but a closer look at the cited cases reveals that other than one

questionable district court case, none supports the proposition that Congress has

authority to regulate an “instrumentality of interstate commerce” solely because of that

characterization and in the absence of any nexus of the regulated activity to commerce.




                                             19 
             2:17-cr-20037-JES-JEH # 172                  Page 20 of 43



                           (1) The Circuit Cases Cited in the Response

             In addition to its reliance on Mandel, the Response cites three Circuit cases on

pages 13-14. In United States v. Chambers, 681 F. App’x 72, 80-81 (2d Cir. 2017),17

involving a kidnapping-robbery, the defendant was convicted of a violating the Hobbs

Act, 18 U.S.C. § 1951 and § 1201(a). The defendant raised both broad facial and as-

applied Commerce Clause challenges to § 1201(a). As to an across-the-board facial

challenge, Mr. Christensen makes no claim that § 1201(a) exceeds Congress’ power

under the Commerce Clause, as Congress can clearly regulate kidnappings involving

the interstate transportation of the victim, travel by the offender in interstate commerce

to commit the offense and the intrastate use of an instrumentality of interstate

commerce where the offense has a substantial relationship to commerce. But, it has no

power to regulate the intrastate use of an instrumentality without the required nexus to

commerce or economic activity, and neither Chambers nor the Tenth Circuit case in the

string cite, United States v. Morgan, 748 F.3d 1024 (10th Cir. 2014), support an argument

otherwise, as both involved kidnapping-robberies. The Response is correct that Chambers

and Morgan characterized the facts as presenting examples of the regulation of

instrumentalities of interstate commerce. But because each involved a robbery there

was no need to address the question of whether the use of the instrumentality had any


                                                       
17
  The Response also fails to note that the cited Chambers opinion is actually a Summary Order. As
captioned in capital letters at its heading, the rule in the Second Circuit is that its Summary Orders have
no precedential effect. See also Fed. R. App. P. 32.1. As the full cite in the Response indicates, the
judgment in Chambers was vacated when the Supreme Court remanded for reconsideration on another
issue in light of its intervening decision in Carpenter v. United States (citation omitted). See 138 S. Ct.
2018. On remand, the Second Circuit denied reconsideration on the Carpenter issue and reaffirmed its
original order. 2018 WL 4523607 (2018).


                                                            20 
       2:17-cr-20037-JES-JEH # 172          Page 21 of 43



effect on or relationship to commerce – the economic aspects of the robbery supplied

the required connection to commerce. See United States v. Bailey, 227 F.3d 792 (7th Cir.

2000) (robbery involves commerce because of its economic consequences).

       As Mr. Christensen pointed out in his Motion, at 12 & 39, the remaining circuit

case cited by the government, United States v. Dais, 559 F. App’x 438, 445 (6th Cir. 2014),

involved the use of a cellphone to demand a ransom, which, again, is the essence of

commerce. Mr. Christensen admits that Congress has the authority to regulate intrastate

kidnappings where a ransom is demanded and where the kidnapping involves an effect

on or direct relationship to commerce, such as in the Ochoa case, cited in n.1, supra, and

discussed below.

               (2) The District Court Cases Cited in the Response

       Similarly, none of the district court cases cited in the Response directly reach the

issue of whether Congress’s authority to regulate instrumentalities exists in the absence

of a demonstrated effect on, or relationship to, commerce or economic activity because,

with the exception of the Jacques decision, infra, all satisfy this jurisdictional

requirement.

       United States v. Renteria, 2014 WL 2616630 (E.D. N.C. June 12, 2014) is an omnibus

opinion addressing several issues in a case charging kidnapping, conspiracy to violate

the murder-for-hire statute and travel in interstate commerce in the commission of a

murder. Id. *6. Although the facts are not set out in any detail in the opinion, it is clear

from the charges that both the channels of commerce (interstate travel) and economic

activity (murder-for-hire) were involved.


                                              21 
      2:17-cr-20037-JES-JEH # 172           Page 22 of 43



       Like Chambers, supra, United States v. Graves, 2014 WL 2589428 (N.D. Ga. June 9,

2014), involved a meritless facial claim that the Federal Kidnapping Act exceeded

Congress’s commerce authority. More important, the facts of the case involved a

ransom demand and robbery in connection with the kidnaping, both economic activity.

Further, the Eleventh Circuit’s prior decision in Garcia v. Vanguard Car Rental, Inc. supra,

suggests the district court would have been compelled to ruled differently absent the

controlling economic aspects of the case.

       The issue raised by the defendant in United States v. Mitchell, 2013 WL 5377869,

(N.D. Texas, September 26, 2013), at 6-7, was whether the term “instrumentality of

interstate commerce” in § 1201(a)(1) was void-for-vagueness. After rejecting that

argument, the Court addressed, in dicta, what it saw as the real issue of whether the

intrastate use of a car or telephone came within the statute’s reach. Although the facts

are not fully set out, the reference to the allegation that the defendant kidnaped the

victim for the purpose of selling her into “sex slavery,” at *2, establishes the economic

or commercial aspect associated with the use of the instrumentality of interstate

commerce. The court’s heavy reliance on prior circuit law upholding the murder-for-

hire statute against a Commerce Clause attack further underscores existence of the

requisite economic nexus.

       United States v. Taylor, 2012 WL 3522528 (S.D. Ala. Aug. 14, 2012), rejected both a

facial and as-applied attack on § 1201(a). Although the facts are not given in the

opinion, the indictment demonstrates the connection to commercial activity, as the case

involved a drug trafficking organization that kidnapped and robbed other drug dealers


                                              22 
      2:17-cr-20037-JES-JEH # 172         Page 23 of 43



of their drugs and money. See United States v. Taylor, S.D. Alabama, Case # 12-0056, Dkt.

46 (Superseding Indictment).

       In United States v. Ochoa, 2009 WL 3878520 (D.N.M. 2009), the defendant was

charged with violating § 1201(a) after she lured the victim with a cellphone and then

forced her to go to a bank and withdraw all the money in her account. Id. *1. Rejecting

the defendant’s broad Commerce Clause attack on § 1201(a), the court held that a cell

phone is an instrumentality of interstate commerce within the meaning of the statute,

even when used only intrastate, again arguments Mr. Christensen does not raise. And,

like the preceding cases, Ochoa clearly involved commerce – the forcible withdrawal of

money from a bank.

       Like Graves, supra, United States v. Augustin, 2010 WL 2639966 (E.D. Tenn. 2010),

involved the use of a cell phone both to demand a ransom and to commit robbery

during a kidnapping – again, activities affecting commerce.

       The single case cited by the Response that does not involve commerce associated

with the use of an instrumentality of interstate commerce in an intrastate kidnapping is

United States v. Jacques, 2011 WL 1706765 (D. Vt. May 4, 2011). The defendant in Jacques

lured his 12-year old step-niece by means of text messages and e-mails from his cell

phone to a location where he raped and murdered her. Like Mr. Christensen’s case, and

unlike every other case cited in the Response, the facts in Jacques do not suggest a nexus

of the kidnapping to commerce. Mr. Jacques, however, did not raise this point. Instead,

Jacques broadly argued that “under no circumstances does Congress have the power to

proscribe a kidnapping where the perpetrator used the mail or any means, facility, or


                                            23 
             2:17-cr-20037-JES-JEH # 172                  Page 24 of 43



instrumentality of interstate commerce or foreign commerce in committing or in

furtherance of the offense.” Id. *5 (emphasis added). This argument has no traction, as

Congress clearly has the power to proscribe kidnapping involving the use of an

instrumentality of interstate commerce when the kidnapping has the requisite nexus to

commerce.

             Even though Jacques had no occasion to address this argument, and even though

the opinion has no precedential value,18 it is instructive to look at the reasoning

employed by Jacques, as each of the authorities relied upon by the court actually

involved the requisite nexus to commerce. The principal case discussed in the opinion,

United States v. Giordano, 442 F.3d 30 (2d Cir. 2006), involved a conviction for the use of a

facility of interstate commerce with intent to entice a minor to engage in prostitution. Id.

*7-8. Prostitution obviously involves commerce. The remaining cases cited by Jacques

involve either the movement of items in interstate commerce, which comes within the

first Lopez category, the murder-for-hire statute, already shown to involve commerce, or

the Travel Act, 18 U.S.C. § 1952, which also requires commercial activity as an

element.19 Id. *9-10. Finally, the two district court cases cited by Jacques were Augustin

and Ochoa, both of which, as already shown, involved commerce.


                                                       
18
  Of course, this Court is not bound by the opinion of another district court, as the government notes when
it disagrees with a district court opinion. See e.g. Response to Defendant’s Motion to Suppress Evidence
Seized from his Apartment on June 15, 2017, Dkt. 147, at 11, n. 10.
19
  18 U.S.C. § 1952 prohibits travel in interstate commerce or the use of a facility of interstate commerce
to commit or distribute the proceeds of “unlawful activity.” As defined in subsection (b), the economic
and commercial underpinnings of statute are clear. “Unlawful activities” refers to (i) certain “business
activities” involved in gambling, liquor and narcotics; (ii) extortion, bribery or arson; and (iii) money
laundering (subchapter 2 of chapter 53 of Title 31).


                                                            24 
       2:17-cr-20037-JES-JEH # 172         Page 25 of 43



V.     The Theory Proffered by the Response Would Obliterate the Distinction
       Between Local and National Crimes and Open the Door to the Federal
       Government’s Assumption of Jurisdiction Over Local Crimes Never Before
       Sanctioned

       The theory that Congress has plenary jurisdiction over any crime involving the

use of a car, cell phone or other instrumentality of interstate commerce in the absence of

the requisite nexus to commerce has far-reaching implications that the Response ignores.

The Supreme Court has, time and again, rejected the federal government’s attempt to

spin a jurisdictional justification in a particular case without due deliberation of the

consequences and effect on the federal-state relationship under our Constitution. Just as

the Supreme Court stated in rejecting the government’s interpretation of 18 U.S.C. §

229(a)(1) in Bond v. United States, 572 U.S. 844 (2014), acceptance of the Response’s theory

would “convert an astonishing amount of ‘traditional local criminal conduct’ into

‘matters for federal enforcement’ and ‘involve a substantial extension of federal police

resources.’” Id. at 863, quoting United States v. Bass, 404 U.S. 336 (1971). In dismissing the

government’s argument in Lopez, the Court noted the same concerns:

              “Under the theories that the Government presents in
              support of § 922(q), it is difficult to perceive any limitation
              on federal power, even in areas such as criminal law
              enforcement or education where States historically have
              been sovereign. Thus, if we were to accept the Government's
              arguments, we are hard pressed to posit any activity by an
              individual that Congress is without power to regulate.”

514 U.S. at 564; see also Morrison, 529 U.S. at 616 (“If Congress may regulate gender-

motivated violence, it would be able to regulate murder or any other type of violence . .

.”); Jones v. United States, 529 U.S. at 857 (in holding that § 844(i) does not apply to non-




                                              25 
       2:17-cr-20037-JES-JEH # 172         Page 26 of 43



commercial buildings: “Were we to adopt the Government’s expansive interpretation . .

. hardly a building in the land would fall outside the federal statute’s domain.”).

       These were the same concerns expressed by the Eleventh Circuit in Garcia, as

well as Judge Becker’s dissent in Bishop. See II(b), supra.

       In the Introduction to this pleading and in his initial Motion, at 36-37, Mr.

Christensen has suggested the aberrant results which would follow from the

jurisdictional theory espoused by the government. These examples will not be repeated

here, as the illogical and undesirable consequences of the Response’s jurisdiction theory

are as endless as were similar theories in Bond, Morrison Jones and Lopez. But, it is worth

asking how the Response’s theory reconciles with the results of those cases. For

instance, the opinion in Lopez merely states the 12th-grade student “arrived” at the

school carrying a concealed weapon. 514 U.S. at 551. It is, of course, quite likely that a

senior in high school “arrived” in a car and that the firearm was thus transported into

the prohibited zone by means of this “instrument of interstate commerce.” Although §

922(q) did not base jurisdiction on an instrumentality theory, from reading the Lopez

opinion it is difficult to imagine that the result would have been different if the

defendant had transported the firearm to school that day in a car, which would follow

from the Response’s theory. And, Mr. Christensen is unaware of any subsequent action

by Congress or decision of any court that would accept such a distinction. Congress

did later amend § 922(q) to add a jurisdiction element after making extensive findings

as to the effect on commerce, but did not suggest that a violation of the statute could be




                                             26 
             2:17-cr-20037-JES-JEH # 172                  Page 27 of 43



shown merely by its possession or transportation in an “instrumentality of interstate

commerce.” See Pub. L. 104-208, § 657.

             And, what about the rape and sexual violence at issue in Morrison? The

Response’s far-fetched theory suggests that the Court’s reasoning and holding would

have changed if the sexual attack had occurred in a car rather than a dormitory room.

Neither the careful reasoning of Morrison nor any subsequent court opinion or action of

Congress would suggest such a distinction has any constitutional significance under

the Commerce Clause. But, the theory of the Response would imbue the location of the

rape with special constitutional significance and would permit the national

government to assume jurisdiction over rapes and sexual assaults simply because they

occur in a car.20 Under the Response’s theory, Congress could pass a law prohibiting

unlawful sexual battery by impermissible touching of a person of the opposite sex

while parked at a drive-in (assuming they still exist) or in the driveway of one’s house.

              The overreach of the Response’s theory is not limited to cars. The potential

abuses of federal power are just as easy to imagine if Congress has unlimited power to

legislate in regard to cell phones simply because they may be characterized as

“instruments of interstate commerce.” The Response would sanction a national law by

Congress prohibiting the use of cell phones in restaurants or, for that matter, on the

streets. While many would praise such laws as in the public interest, no one would

seriously contend that the Commerce Clause gives Congress such authority simply


                                                       
20
  The location of the offense would have constitutional significance if committed in the territorial
jurisdiction of the United States. See U.S. Constitution, art. IV, Section 3.  


                                                            27 
             2:17-cr-20037-JES-JEH # 172                  Page 28 of 43



because the subject is an “instrumentality of interstate commerce.” And, why couldn’t

Congress decide that it is not in children’s best interest to spend unlimited hours on

cell phones playing games or watching videos and thus pass a law limiting such use to

two hours a day? And, while they’re at it, why not limit adult usage to four hours a

day? Both laws would be fine under the theory of the Commerce Clause imagined by

the Response.21 And, as noted, Congress could assume jurisdiction over thefts of cell

phones and a host of otherwise local crimes where a cell phone is used.

             All this suggests that Congress does not have the authority imagined by the

Response.

VI.          In Amending § 1201(a)(1) in 2006, Congress Did Not Intend that the Use of a
             Car or a Cell Phone Without Any Interstate Movement by the Offender or the
             Victim or Economic Dimension to the Kidnapping Would Suffice to Establish
             Jurisdiction

             Even if the Commerce Clause authorizes Congress to regulate an instrumentality

of interstate commerce when not used in connection with commercial or economic

activity, the issue remains whether Congress intended to do so. In his Motion, Mr.

Christensen identified several reasons suggesting that in enacting SORNA,22 Congress




                                                       
21
  Such laws might be contested on First Amendment grounds, but neither would be content-based and the
First Amendment does not prohibit reasonable “time, manner and place” restrictions on speech. See
generally McCullen v. Coakley, 134 S. Ct. 2518, 2529 (2014). These issues would never be reached, as no
one would seriously suggest in the first instance that Congress has such authority under the Commerce
Clause. See Lopez, 514 U.S. at 565 (noting the limits of the Commerce Clause as affecting traditional
State concerns involving matters pertaining to the family and education.).
22
  The Adam Walsh Child Protection Act of 2006, is also known as the Sex Offender and Notification Act
(SORNA). See Motion, at 8.



                                                            28 
      2:17-cr-20037-JES-JEH # 172           Page 29 of 43



did not intend that the amendment to § 1201(a)(1) would be interpreted as urged by the

government. In support of his argument, Mr. Christensen pointed to:

       the fact that the isolated sentence amending § 1201(a)(1) is
       unrelated to SORNA’s core concerns, as well as the lack of any
       suggestion in the abbreviated legislative history indicating the
       Congress intended the unprecedented expansive and questionable
       jurisdictional reach which the government proposes, id. at 27-30;

       the lack of evidence that Congress intended to abrogate long-
       standing existing law, id. 30-32;

       the expansive interpretation suggested by the government would
       make other language added by the 2006 Amendment superfluous,
       id. 32-34;

       the disregard of principles of federalism that would follow from the
       government’s theory of jurisdiction, id. 34-36;

       the jurisdictional floodgates that would thereby be opened, id. 36-
       39;

       the role of the rule of lenity, id. 42-43; and

       the fact that the jurisdictional issues and concerns presented here
       are on all fours with the Supreme Court’s decision in Bond v. United
       States, 572 U.S. 844 (2014), which rejected a literal interpretation of
       the term “chemical weapons” in § 229(a)(1) - a case that the
       Response studiously avoids mentioning. Id. 43-46.

       Mr. Christensen also referenced the numerous federal kidnapping cases post-

2006, almost all of which involve the interstate transportation of the victim or travel by

the victim in interstate commerce, as well as the dearth of authority suggesting that the




                                               29 
             2:17-cr-20037-JES-JEH # 172                  Page 30 of 43



use of a car alone suffices to award the federal government jurisdiction. Motion, at 39-42.

23



             A.           The Response’s Plain Meaning Argument

             The Response principally stakes its fortune on the “plain meaning” canon.

Response, at 4-6. Putting almost all its eggs in this basket, the Response takes the position

that the defense’s arguments based on “legislative history, the canon against

surplusage, federalism, constitutional avoidance and the rule of lenity . . . need not be

addressed.” Id. 11. Then, accepting its own invitation, the Response proceeds not to do

so, and thereby avoids any meaningful rejoinder to the core arguments of the Motion.

             In taking this absolutist position, the Response ignores the fact that the so-called

plain meaning rule is not an end in itself, but a canon of statutory construction, the

significance of which depends on several factors. Where the “naked text” leads to a



                                                       
23
  In n. 3-4 of its Response, at 7-8, the government notes that the Motion focuses on the sufficiency of the
evidence regarding the use of the cellphone rather than directly asserting that, like the use of a car,
Congress did not intend this provision of § 1201(a)(1) to apply to cell phones in the first instance. The
government is not prejudiced by this supposed omission, as the Response correctly asserts that there is no
“principled distinction” between the two and addresses both. Id., n 4. As to the sufficiency of the evidence
in support of the cell phone allegation, the Response is correct when it asserts in n. 3 that such claims are
normally not subject to a determination pretrial, but must await a Rule 29 motion. There is authority to
reach sufficiency issues pretrial where, for instance, the government has agreed to a stipulated record or
made a proffer of its evidence by affidavit or otherwise. See Yakou v. United States, 393 F.3d 231, 236-37
(D.C. Cir. 2003) (where the government has not objected and the facts concerning the jurisdictional basis
are undisputed); United States v. Delaurentis, 230 F.3d 659, 660 (3rd Cir. 2000) (“Unless there is a
stipulated record); United States v. Alfonso, 143 F.3d 772, 776-77 (2d Cir. 1998) (“Unless the government
had made what can fairly be described as a full proffer of the evidence it intends to present at trial);
United States v. Mennuti, 639 F. 2d 107 (2d Cir. 1981) (pretrial dismissal of indictment affirmed because
government proffer of its evidence through an affidavit of Assistant U.S. Attorney did not establish that
government could satisfy the required jurisdictional element). Here, the government has elected not to
have the sufficiency of the evidence issue addressed pretrial and thus the defense will not further press
this argument at this time.




                                                            30 
       2:17-cr-20037-JES-JEH # 172          Page 31 of 43



result that is “difficult to fathom” or Congress likely did not intend, the plain-meaning

canon is best viewed as “an axiom of experience than a rule of law.” Public Citizen v.

U.S. Department of Justice, 491 U.S. 440, 445 (1989), quoting Boston Sand & Gravel v. United

States (citation omitted). “The circumstances of the enactment of particular legislation,

for example, may persuade a court that Congress did not intend words of common

meaning to have their literal effect.” Watt v. Alaska, 451 U.S. 259, 266 (1981).

        These principles are particularly salient where a literal reading of the language

would lead to absurd or “odd” results. “Frequently words of general meaning are used

in a statute, words broad enough to include an act in question, and yet a consideration

of the whole legislation, or of the circumstances surrounding its enactment, or of the

absurd results which follow from giving such broad meaning to the words, makes it

unreasonable to believe that the legislator intended to include the particular act.”

Church of the Holy Trinity v. United States, 143 U.S. 457, 459 (1892); Public Citizen, 491 U.S.

at 454 (“Where the literal reading of a statutory term would ‘compel an odd result,’

(citation omitted), we must search for other evidence of congressional intent to lend the

term its proper scope.”); Lexington Ins. Co. v. Rugg & Knopp, 165 F.3d 1087, 1092 (7th Cir.

1999) (“A starting place is not an ending place. Sometimes a court may be forced to read

a statute otherwise than literally, if, for instance, it leads to absurd results.”). Finally,

rejection of a broad literal reading of statutory terms is particularly appropriate “where

the text fairly admits of a less problematic construction” and looking to the statute’s

purposes and origins “avoid[s] deciding difficult constitutional questions.” Public

Citizen, 491 U.S. at 455.


                                               31 
             2:17-cr-20037-JES-JEH # 172                  Page 32 of 43



             The Response argues that automobiles and cell phones are “instrumentalities of

interstate commerce” and that the meaning of the phrase “uses . . . an instrumentality of

interstate commerce” (emphasis added) is plain. Id., at 4-6. But, in Public Citizen v. U.S.

Dept. of Justice, supra, the Supreme Court cast aside the plain meaning canon when a

literal interpretation of the similar term, “utilize,” would lead to a result that Congress

likely did not foresee or intend. The issue in Public Citizen was whether the Federal

Advisory Committee Act (FACA), which applies to any advisory committee which is

“utilized” by any federal agency that provides advice to the President, applies to the

advice and consultation which Standing Committee of the American Bar Association

(ABA) provides to the Department of Justice regarding judicial appointments.24 Read

literally, FACA would apply as the ABA Standing Committee is an “advisory

committee,” which provides “advice or recommendations” to the Department of Justice

concerning judicial appointments, which are then forwarded to and “utilized” by the

President in the broadest sense of the word. Id. 452. Nonetheless, the Court ruled

otherwise, noting that the term “ ‘[u]tilize’ is a wooly verb, its contours left undefined

by the statute itself.” Id. 452. Despite its so-called “plain meaning,” the Court held that

an “unqualified[],” id. 452, and “straightforward,” id. 453, reading of the term would

lead to a result that Congress likely never intended. Further noting “FACA was enacted

to cure specific ills,” id. 453, the Court engaged in a lengthy review of the statute’s

legislative history and found nothing to suggest that the statute was meant to apply as


                                                       
24
  FACA imposes detailed regulations on certain committees that provide advice to officers and agencies
in the Executive Branch. See 5 U.S.C. App. § 3(2).


                                                            32 
             2:17-cr-20037-JES-JEH # 172                  Page 33 of 43



broadly as a literal reading of “utilize” would otherwise suggest. Id. 456-465; see also

Jones v United States, 529 U.S. 848, 855 (2000) (requirement that a building be “used” in

an activity affecting interstate commerce is “most sensibly read to mean active

employment for commercial purposes.”).

             In Green v. Bock Laundry, 490 U.S. 504 (1989), the Court held that all parties in

civil suits must be allowed to impeach witnesses with prior felony convictions

regardless of ensuing prejudice to either the witness or the party calling the witness,

despite the fact that the plain language of Fed. R. Evid. 609(a)(1) suggested a contrary

result. Otherwise, “a literal reading would compel an odd result in a case like this,” id.

509, with impeachment detrimental to a civil plaintiff always admitted while a different

balancing standard would apply to civil defendants. In reaching this conclusion, the

Court examined, at length, the law prior to adoption of Rule 609(a), as well as the

history of its adoption. Id. 511-524; see also Campbell v. Greer, 831 F.2d 700 (7th Cir. 1987)

(“As is true of many rules and statutes, Rule 609(a) “can’t mean what it says.”).25

             Watts v. Alaska, 451 U.S. 259 (1981), presented the question of whether

amendments to the Wildlife Refuge Revenue Sharing Act (WRRS) in 1964, which

established a statutory distribution formula relating to oil and gas leases, superseded a

different formula under the Mineral Leasing Act of 1920 (MLA). Relying on the “plain

language” and “clarity” of the key term “minerals” in the WRRS, the plaintiff argued

                                                       
25
  Although the conclusions in both Bock Laundry and Campbell were both later superseded by an
amendment to Rule 609(a), the principle animating both the Supreme Court and the Seventh Circuit’s
interpretation of the former Rule remains – the plain language canon is only a guide and not to be blindly
followed where a literal reading leads to results that are either absurd on their face or inconsistent with the
likely intent of Congress.


                                                            33 
       2:17-cr-20037-JES-JEH # 172         Page 34 of 43



that it was unnecessary to look further. Id. 265. Agreeing that the “starting point” is the

language of the statute itself, the Court nonetheless observed that this “need not end the

inquiry . . . [because] . . . the circumstances of the enactment of particular legislation

may persuade a court that Congress did not intend words of common meaning to have

their literal effect.” Id. 266. Reviewing the statutory history, the Court found, contrary to

the supposed plain meaning of the statutory language, Congress did not intend that the

WRRS distribution formula would override that of the previously enacted WLS. Id. 267-

273. Of particular interest is the Court’s reliance on the principle that repeals by

implication are not favored, id. 266-267, and “Congress might be expected to have

mentioned” such a significant change to prior existing law.” Id. 271; see also Motion, at 31

(quoting Chief Justice Rehnquist’s observation that where sweeping changes are

intended to be made to long-standing existing law, one would expect a “watchdog to

bark.”).

       The Response also makes no effort to harmonize its plain meaning argument with

the Supreme Court’s decision in Bond v. United States, 532 U.S. 844 (2014), which was

discussed, at length, in the Motion, at 43-47. In fact, the Response completely ignores

Bond, a stratagem that cannot be explained by its insistence that the plain meaning

canon obviates the need to address Mr. Christensen’s argument since Bond, itself,

exposes the fallacies of a reflexive incantation of “plain meaning.” Interpreted literally,

the term “chemical weapons” in the statute at issue in Bond encompassed the toxic

chemicals Carol Bond placed on the car, door knob and mailbox of the victim. But,

based on the statute’s history, its purpose and the constitutional issues that such a literal


                                              34 
      2:17-cr-20037-JES-JEH # 172          Page 35 of 43



reading would present under the Tenth Amendment, the Court held that Congress did

not intend that the defendant’s conduct came within the terms of the statute.

       As the Court noted in Watts, Bond and Public Citizen, where a literal

interpretation of statutory language leads to troublesome results, courts may examine

the circumstances surrounding the particular enactment to determine Congress’s intent.

Here, like Public Citizen, SORNA was enacted to “cure [a] specific il[],” that of sexual

predators against children. Motion, at 8-9. Nothing in either SORNA’s legislative

history, or the extensive history and interpretation of the jurisdictional basis of the

Federal Kidnapping Act, suggests that by virtue of the insertion of a single sentence in

SORNA, Congress intended the Act to apply as broadly as the Response desires. See

Motion, at 7-9. Both the text of the Act and President Bush’s Signing Statement, Motion,

at 9, confirm that the focus and “core concern,” of SORNA was crimes against children.

See Bond, 134 U.S. at 863. A literal and “problematic construction,” Public Citizen, supra,

of the phrase “use an instrumentality of interstate commerce,” without a nexus to actual

commerce in the particular case at hand, leads to the same odd or, in some cases, absurd

results that has led the Supreme Court to reject the plain meaning canon in cases such

as Public Citizen, Watts, Bock Laundry and Bond.

       B.     The Response’s Other Arguments Addressing Congress’s Intent

       While emphasizing its plain meaning approach, the Response briefly makes three

additional points:




                                             35 
      2:17-cr-20037-JES-JEH # 172          Page 36 of 43



                     (1) The Analogy to § 1958 and its Amendment

       On pages 8-9, the Response argues that Congress’s amendment of § 1958

evidences its intention that an automobile, standing alone, confers jurisdiction under §

1201(a)(1). This contention quickly runs out of gas when the two statutes are compared.

As noted above, Congress did specifically intend for § 1958 to apply to automobiles

(and cell phones). We know that because Congress directly said so in § 1958(b)(2): “’facility

of interstate or foreign commerce’ includes means of transportation and

communication.” A similar intent on the part of Congress in amending §1201(a)(1) is

conspicuously absent, an inconvenience the Response glosses over. As to the amendment

of § 1958, referenced in the Response, that has no significance because, as stated

throughout this Reply, Mr. Christensen’s argument is not based on a distinction between

intrastate and interstate use of the instrumentality but whether on whether § 1201(a)(1)

applies to the personal use of the instrumentality unconnected to commerce. Thus, the

Response’s attempt to get mileage from the language and subsequent amendment of §

1958 fails on both relevant points: (a) whether the term “instrumentality of interstate

commerce” in § 1201(a)(1), as amended by SORNA, was intended to cover automobiles

and cell phones - § 1958(b)(2) demonstrates that Congress knew exactly how to say this

when it so intended; and (b) whether the term “instrumentality of interstate commerce,”

standing alone in § 1201(a)(1), is fairly interpreted to require nothing more in the way of

commerce - § 1958 demonstrates Congress’s awareness that it cannot simply authorize

federal courts to assume jurisdiction over murders without some nexus to commerce.




                                             36 
       2:17-cr-20037-JES-JEH # 172         Page 37 of 43



                      (2) The Quote from the Congressional Record

       Because there is no legislative finding suggesting Congress gave due

consideration of its powers to act under the Commerce Clause, see e.g. Gonzales v. Raich,

545 U.S. 1, 20 (2005) (findings concerning the interstate and foreign market related to

marijuana); Perez v. United States, 402 U.S. at 147, n. 1 (findings concerning relationship

of “loansharking” to organized crime and commerce), the Response attempts to make do

with an isolated, truncated and unattributed quote from the Congressional Record.

Response, at 10-11. A search of the daily proceedings of Congress suggests that the

remark was made by Representative Sensenbrenner in characterizing Section 507 of

House Resolution 4472, which was later included in SORNA and codified at §

1201(a)(1). 152 Cong. Rec. H657 (daily ed. March 8, 2006). In the absence of a detailed

legislative history, the statement of a single legislator is of no moment. See Consumer

Product Safety Commission v. GTE Sylvania, 447 U.S. 102, 118 (1980) (“Ordinarily even the

contemporaneous remarks of a single legislator who sponsors a bill are not controlling

in analyzing legislative history.”); General Dynamic Land Systems, Inc. v. Cline, 540 U.S.

581, 599 (2004) (“Even from a sponsor, a single outlying statement cannot stand against

a tide of context and history, not to mention 30 years of judicial interpretation

producing no apparent legislative qualms.”). In any event, the quotation is meaningless

in the context of the issue here because it only states that“this section (unidentified)

expands the federal jurisdictional nexus comparable to that of many other federal crimes . . .

” (emphasis added), without identifying what the so-called other “comparable federal

crimes” are (and the Response provides no help), it is difficult to understand the


                                              37 
             2:17-cr-20037-JES-JEH # 172                   Page 38 of 43



unexplained relevance of this statement because the subject of almost every offense in

Title 18 referencing instruments or facilities of interstate commerce involves either

commerce or economic activity or acts that damage such instruments or facilities and

therefore interfere with commerce.

                                        (3) The Reference to Adam Walsh in the Preamble

             Finally, in what appears to have been an afterthought dropped in a footnote, the

Response suggests that because SORNA is officially titled the Adam Walsh Child

Protection and Safety Act of 2006, this somehow evidences Congress’s intent to assert

federal jurisdiction over any otherwise local kidnapping offense involving a car since

Adam was allegedly transported in a car (the Response cites Wikipedia). Response, at 9-

10, n. 7.26 It is true that the Preamble of the Act recites that the Act “honors the memory

of Adam Walsh and other child crime victims,” but the Response cites no evidence

suggesting that Congress intended to establish jurisdiction over factual scenarios

identical to that in a particular case or any law suggesting that an honorific appearing in

the Preamble of an enactment has any legal significance.

             C.            When Congress Wants to Regulate the Personal Use of an
                           Instrumentality of Interstate Commerce Such as an Automobile It
                           Relies on the Spending Clause Rather the Commerce Clause

             Finally, Congress’s use of the Spending Clause, art. 1, § 8, Cl. 1, rather than the

Commerce Clause, to regulate the personal use of automobiles unrelated to commerce


                                                       
26
  This footnote begins by denouncing some imagined distinction of the defense as “wild speculation,”
without any citation. As is made perfectly clear in this Reply, the defense’s arguments apply equally to
cars and cell phones – the use of neither by a private actor is sufficient to provide federal jurisdiction in
the absence of the requisite nexus of such use to commerce.


                                                             38 
       2:17-cr-20037-JES-JEH # 172            Page 39 of 43



strongly suggests that it did not intend the result urged by the Response. It has long been

understood that the Constitution assigns to the States primary authority to enforce

criminal law and protect the health, safety and welfare of its citizens. See Gonzales v.

Raich, 545 U.S. 1, 42-43 (J. O’Connor, dissenting)( “The States’ core police power have

included authority to define criminal law and to protect the health, safety, and welfare

of their citizens.”). When Congress wanted to address the problem of underage

drinking while driving, it turned to the Spending Clause, which gives Congress the

authority to condition the grant of public funds to the States even though Congress does

not have the power to directly legislate on the subject. See United States v. Butler, 297 U.S. 1, 66

(1936) (“[T]he power of Congress to authorize expenditure of public moneys for public

purposes is not limited by the direct grants of legislative power found in the

Constitution.”).

       Thus, in South Dakota v. Dole, 483 U.S. 203 (1987), the Court upheld a provision of

The Uniform Drinking Age Act of 1984, directing the Secretary of Transportation to

withhold a percentage of highway funds otherwise allocated to the State unless the

State prohibited the purchase or public possession of alcohol by persons less than 21

years of age. The legislation made it clear that Congress believed this would be in the

public welfare by reducing traffic accidents and resulting fatalities. Id. at 209, 215. Had

Congress believed it had the authority the Response suggests to directly regulate the

personal use of automobiles not involved in commerce, the most direct and effective

method to accomplish its goal would have been to proceed pursuant to the Commerce

Clause, as this would have ensured the national standard it was attempting to establish.


                                                39 
      2:17-cr-20037-JES-JEH # 172        Page 40 of 43



Using the Spending Clause was purposeful because, as noted, it permits Congress to

exercise powers not otherwise granted by the Constitution.

      Similarly, when Congress wanted to establish a nationwide maximum blood

alcohol level for driving and ensure that repeat drunk driving offenders are adequately

punished, it turned to the Spending Clause in the Transportation Equity Act for the 21st

Century in 1998, to encourage States to adopt these standards. States that don’t comply

are penalized by the withholding of a designated percentage of federal transportation

funds. See 23 U.S.C. § 165. Again, had Congress believed it possessed authority to do so

simply because a car is an instrument of interstate commerce, the most direct way to

accomplish its purpose would have been to directly impose these standards under the

Commerce Clause.

      This legislation further evidences that in adding the “instrument of interstate

commerce” language to § 1201(a)(1), Congress did not intend that this term would

apply to the personal use of an automobile or other instrumentality of interstate

commerce that did not involve interstate travel of either the perpetrator or the offender

or the commission of the crime of kidnapping in connection with a crime substantially

related to commerce.

      D.     To Avoid the Constitutional Issues Presented by the Response’s
             Theory, the Use of an Instrumentality in an Intrastate
             Kidnapping under § 1201(a)(1) Must Have a Substantial Relation
             to Commerce

      The canon of constitutional avoidance is a “tool for choosing between competing

plausible interpretations of a statutory text, resting on the reasonable presumption that




                                            40 
             2:17-cr-20037-JES-JEH # 172                  Page 41 of 43



Congress did not intend the alternative which raises serious constitutional doubts.”

Clark v. Martinez, 543 U.S. 371, 381–82 (2005); Jones v. United States, 529 U.S. at 857

(where a statute is susceptible of different constructions it is a court’s duty to adopt the

one that doesn’t raise “grave and doubtful constitutional questions.” [citation

omitted]).27

             At a minimum, if § 1201(a)(1) is applicable to the use of an instrumentality of

interstate commerce in an intrastate kidnapping unconnected to commerce, serious

issues would be presented as to Congress’s power under the Commerce Clause to so

pervasively regulate a local violent crime and “‘be deemed to have significantly

changed the federal-state balance’ in the prosecution of crimes.” Id., at 858, quoting

United States v. Bass, 404 U.S. 336, 349 (1971).

VII.         CONCLUSION

             The jurisdiction theory advanced by the Response is inconsistent with Supreme

Court precedent, contrary to basic principles of statutory interpretation when issues of

federal-state relations are presented and unsupported by the authority offered by the

Response. The constitutionality of the 2006 Amendment to § 1201(a)(1) can be saved by

finding that, consistent with prior law and its approach to regulation of prior actors’

uses of instrumentalities of interstate commerce, Congress intended the 2006

Amendment to cover the use of instrumentalities of interstate commerce in intrastate

                                                       
27
  Jones relied on this canon to avoid the constitutional issues that would arise from interpreting the
federal arson statute, 18 U.S.C. § 844(i), to apply to a private residence. The Court had previously held
the statute applied to a rental property, but drew the line in Jones at commerce, finding § 844(i)
inapplicable to a private residence.



                                                            41 
             2:17-cr-20037-JES-JEH # 172                        Page 42 of 43



kidnappings having a substantial relation to commerce. This interpretation would still

significantly extend the reach of the federal kidnapping statute, as prior to the

Amendment, § 1201(a)(1) only reached kidnappings where the victim was transported

or the offender traveled in interstate commerce.28 Without this limitation, the 2006

Amendment exceeds Congress’s authority under the Commerce Clause.



                                                          Respectfully submitted,

                                                          BRENDT A. CHRISTENSEN, Defendant

By:          /s/Elisabeth R. Pollock                                    /s/ George Taseff
             Assistant Federal Public Defender                          Assistant Federal Public Defender
             300 West Main Street                                       401 Main Street, Suite 1500
             Urbana, IL 61801                                           Peoria, IL 61602
             Phone: 217-373-0666                                        Phone: 309-671-7891
             FAX: 217-373-0667                                          Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org                            Email: George_Taseff@fd.org

             /s/ Robert Tucker                                          /s/ Julie Brain
             Robert L. Tucker, Esq.                                     Julie Brain
             7114 Washington Ave.                                       916 South 2nd
             St. Louis, MO 63130                                        Philadelphia, Pa. 19147
             Phone: 703-527-1622                                        Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com                           juliebrain1@yahoo.com




                                                       
28
  This interpretation would be consistent with the Response’s explanation for the amendment of § 1958,
to ensure that it reached intrastate murder-for-hire offenses. Id. 8-9.


                                                                  42 
      2:17-cr-20037-JES-JEH # 172        Page 43 of 43



                             CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           43 
